Exhibit Execution CREDIT AGREEMENT Dated as of February 14, 2007 Among TARGA RESOURCES PARTNERS LP, as the Borrower, BANK OF AMERICA, N.A., as the Administrative Agent, Swing Line Lender and L/C Issuer, WACHOVIA BANK, NATIONAL ASSOCIATION, as the Syndication Agent, MERRILL LYNCH CAPITAL, ROYAL BANK OF CANADA, and THE ROYAL BANK OF SCOTLAND PLC, as the Co-Documentation Agents, and The Other Lenders Party Hereto BANC OF AMERICA SECURITIES LLC and WACHOVIA CAPITAL MARKETS, LLC as Joint Lead Arrangers and BANC OF AMERICA SECURITIES LLC, as Sole Book
